DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 01, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over                                                                                            Hong et al. (US 2013/0317815 A1) in view of Narayanan et al. (US 2019/0304480 A1).
As to claim 1, Hong, discloses a method [Paragraph 0003] comprising: 
reading a particular digital audio signal source [Baby cry] of a set of digital audio signal sources [Digital audio signal] associated with a particular sound [Baby cry] content category [“The microphone 11 is connected to an analog-to-digital (A/D) converter 12 for receiving the baby cry from the microphone 11. The analog-to-digital converter 12 is capable of performing analog-to-digital conversion on the baby cry so as to generate the digital audio signal associated with the baby cry.” Paragraph 0026]; 
generating a time-frequency representation [Time-frequency characteristic] based on the particular digital audio signal [“The basic need determining unit 16 is connected to the categorizing unit 15, and is further connected to the time frequency analysis unit 21 for receiving therefrom the time-frequency characteristic associated with the digital audio signal.” Paragraphs 0029-0030]; 
learning, using an artificial neural network [Artificial neural network 23 on FIG. 1], [“The artificial neural network 23 is connected to the categorizing unit 15, and is further connected to the time-frequency analysis unit 21 for receiving therefrom the time-frequency characteristic associated with the digital audio signal. The artificial neural network 23 is pre-trained using a plurality of predetermined sets of time-frequency characteristic samples and special need samples respectively as training inputs and training outputs of the artificial neural network 23.” Paragraphs 0031-0033];
repeating [Re-trained] the reading, generating, and learning for each of a plurality of other digital audio signal sources of the set of digital audio signal sources in the particular sound content category to train the artificial neural network [“The system 100 further includes an input unit 31 and a training unit 32. When a user determines that the special need outputted by the artificial neural network 23 is incorrect and has found the actual reason for the baby cry, the input unit 31 is used to receive a user command that the artificial neural network 23 needs to be re-trained and to receive a user input of a correct special need that corresponds to the time-frequency characteristic associated with the digital audio signal.” Paragraph 0036]. 
Hong discloses an artificial neural network on Paragraph 0033, but fails to disclose the set of numerical codes and the model parameters.
However, Narayanan teaches learning a set of numerical codes providing a latent-space representation [Latent space vector] of the time-frequency representation [Audio spectrograms], wherein the set of numerical codes has a dimensionality [The encoder 802 receives an input 804 and brings the input 804 data from a high dimensional input to a bottleneck layer, where the number of neurons is the smallest.] that is less than a dimensionality of the time-frequency representation [“A computation 608 is performed equal to Z=μ+εσ wherein Z is equal to a latent space vector. The result of the computation 608 is provided to a decoding module 612 and the decoding module 612 provides an output 614. During training, the neural network is trained end to end by comparing the output spectrograms and the reconstructions generated by the speech variational autoencoder's decoding module 612.” Paragraphs 0039-0041];
obtaining a set of learned model parameters from the trained artificial neural network [“The neural network functions as an autoencoder and is configured to learn a plurality of parameters for generating the output spectrogram” Paragraph 0065]; and 
storing the set of learned model parameters for the particular sound content category in computer storage media [Paragraph 0071].  
Hong and Narayanan are analogous because they are all directed to processing audio system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the latent space vector of the neural network taught by Narayanan in an artificial network such as that of Hong as suggested by Narayanan, for the obvious purpose of transmitting a two-dimensional input audio spectrogram to a neural network; receiving a two-dimensional output audio spectrogram from the neural network and based on the two-dimensional output audio spectrogram, generate synthetic audio data comprising the speech utterance, by combining prior art elements according to known methods to yield predictable results.

As to claim 8, Hong, discloses method of Claim 1, wherein the particular sound content category is selected from the group consisting of loops and one-shots [Paragraph 0031].  

As to claim 18, Hong fails to disclose a computer system. 
However, Narayanan teaches a computing system [FIG. 9] comprising: 
one or more processors [Processor 902 on FIG. 9]; 
storage media [Memory devices 904 on FIG. 9]; and-43-Docket No.: 60595-0011 
instructions stored in the storage media which, when executed by the computing system [Paragraph 0071], cause the computing system to perform: See claim 1’s rejection for the rest of the limitations of claim 18.



Allowable Subject Matter
Claims 2-7, 9-17 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653
                                                                                                                                                                                                        August 23, 2022